Citation Nr: 0031892	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from August 1991 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1994.  In November 1997, the Board issued a decision 
which, in pertinent part, denied the claim for service 
connection for a sleep disorder.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims ("Court").  
Pursuant to a joint motion filed by the parties in December 
1998, the Court vacated the Board's decision as to that 
issue, and remanded the issue to the Board for further 
action.  In response, the Board remanded the case to the RO 
in July 1999.  However, due to subsequent developments, in 
particular, the enactment of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), the case must again be remanded for further action by 
the RO.  

In June 2000, the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD) was denied.  A notice 
of disagreement with this determination has not been 
received; accordingly, that issue is not before the Board at 
this time.


REMAND

Following evidentiary development pursuant to the June 1999 
remand, the RO denied the claim for service connection for a 
sleep disorder in June 2000, on the basis that the claim was 
not well-grounded.  However, subsequent to that rating 
action, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to 
be codified as amended at 38 U.S.C. § 5107).  In addition, 
the duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A).  Moreover, VA has a 
duty to assist unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  Id. 

The statutory duty to assist includes obtaining all relevant 
evidence in federal custody, providing reasonable assistance 
in obtaining non-federal evidence, and obtaining a medical 
examination or opinion where indicated.  Id.  In this case, 
the veteran was discharged from service in December 1993, and 
has stated that she was treated at the VA beginning in 
January 1994; however, VA treatment records were only 
requested for the period beginning in December 1995.  Under 
the revised statute, all potentially relevant VA treatment 
records must be obtained.  Id.  

In addition, there are two signed authorizations for the 
release of private medical records dated in November 1993, 
which were never acted upon, in the claims file.  Although 
the veteran did not respond to later requests for records of 
private treatment, or information concerning such treatment, 
sent to her in August 1999 and November 1999, VA's failure to 
act upon the earlier authorizations is nevertheless a clear 
violation of the duty to assist.  This must be remedied by 
obtaining the identified medical records, notwithstanding her 
subsequent failures to respond to requests for other and/or 
duplicative information.  

In January 1994, the veteran underwent a VA psychiatric 
examination, which resulted in diagnoses including "sleep 
disorder."  In that report, it was noted that a sleep 
deprived electroencephalogram (eeg), sleep studies, thyroid 
function tests, and possibly an endocrinology work-up were 
recommended.  It was noted that, although not required for a 
definitive diagnosis at that time, such tests would help in 
ruling out organic causes of her symptoms.  The record does 
not contain any of these studies.  In the previous remand, it 
was directed that the veteran be afforded an examination to 
determine whether she has a sleep disorder "separate and 
apart from other Axis I diagnoses and to obtain an opinion 
regarding the etiology of any current sleep disorder."  
According to the February 2000 examination report, none of 
the studies in the earlier examination had been conducted 
except the eeg, which was reportedly normal.  The February 
2000 examination contained a mental status examination report 
that "content of thoughts seems to indicate a sleeping-type 
of disorder that has been in existence now for a while."  
However, elsewhere in the report it was noted that her 
"sleeping problems don't seem to fit into any specific sleep 
disorder," and the diagnoses, which were PTSD and a 
personality disorder, did not include a sleep disorder.  

In view of the foregoing, the RO must obtain the results of 
the eeg, and afford the veteran another examination to 
resolve apparent inconsistencies in the February 2000 report, 
and to conduct and evaluate tests as recommended in the 
January 1994 examination report, or explain why such tests 
are no longer indicated.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the records 
identified in the two authorizations for 
the release of information signed in 
November 1993, from D. Marcotte, M.D., and 
Gullick & Associates.  If reasonable 
efforts, to include, if necessary, 
obtaining updated authorizations from the 
appellant, fail to elicit the requested 
records, the RO must notify the claimant 
that VA is unable to obtain the records.  
Such notification must identify the 
records VA is unable to obtain, and 
briefly explain the efforts that were made 
to obtain those records.  Efforts to 
obtain such records should also be 
documented in the claims file.

2.  The RO must obtain all VA treatment 
records from the time of the veteran's 
discharge from active duty in December 
1993 to the present, to specifically 
include an eeg apparently conducted some 
time between January 1994 and February 
2000, and any other evidence relevant to 
the issue of service connection for a 
sleep disorder.  

3.  The veteran should be scheduled for a 
VA examination to determine whether she 
currently has a sleep disorder which is of 
service onset.  The claims folder, to 
include a copy of this remand, must be 
available to and reviewed by the examiner 
in conjunction with the examination.  A 
detailed history of pertinent symptoms 
should be obtained from the veteran, and 
all indicated tests or studies should be 
completed and the results reviewed by the 
examiner prior to the final opinion.  In 
addition to any tests deemed appropriate 
by the examiner, the examiner must 
consider whether the tests recommended in 
the January 1994 examination, 
specifically, a sleep deprived eeg, sleep 
studies, thyroid function tests, and 
endocrinology work-up, should be conducted 
in connection with the examination.  If 
not, the examiner's opinion should include 
a brief explanation as to why such tests 
are not indicated.  The examiner should 
provide an opinion as to the likelihood 
that the veteran currently has a sleep 
disorder, organic or psychiatric, which 
was of service onset.  In addition, the 
examiner should comment upon the 
significance, if any, of the February 2000 
examination notations that "content of 
thoughts seems to indicate a sleeping-type 
of disorder that has been in existence now 
for a while," while elsewhere noting that 
her "sleeping problems don't seem to fit 
into any specific sleep disorder."  All 
findings and conclusions should be 
reported in detail, and the report should 
include the complete rationale for all 
conclusions reached.  

4.  The RO should ensure that the 
development sought is completed, and that 
the examination is adequate, pursuant to 
VCAA.  Thereafter, the RO should 
adjudicate the claim for entitlement to 
service connection for a sleep disorder 
on the merits, pursuant to the revised 
statutory authority.  If the claim 
remains denied, the veteran and her 
representative must be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
                                                     George 
R. Senyk
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

